Citation Nr: 1213789	
Decision Date: 04/13/12    Archive Date: 04/26/12

DOCKET NO.  06-30 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 40 percent for the service-connected diabetes mellitus, type II.

2.  Entitlement to an initial compensable disability rating for the service-connected erectile dysfunction.  


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Veteran and his sister




ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel


INTRODUCTION

The Veteran served in active military service from July 1969 to July 1971, November 1974 to August 1977, and June 1979 to June 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina continued a 20 percent evaluation for the service-connected diabetes mellitus and granted service connection for erectile dysfunction (0%, effective from November 18, 2004).  The Veteran was notified of the decision and of his appellate rights in a letter from the RO in Atlanta, Georgia dated in later in April 2005.  [Due to the location of the Veteran's residence, jurisdiction of his appeal remains with the Atlanta RO.]  

In October 2010, the Veteran presented sworn testimony during a personal hearing in Atlanta, Georgia, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims folder.

In January 2011, the  Board remanded this appeal to the Appeals Management Center (AMC) in Washington, D.C. for further evidentiary development.  In a February 2012 rating decision, the AMC increased the disability rating assigned to the service-connected diabetes mellitus from 20 percent to 40 percent.  The Veteran has not expressed satisfaction with the increased disability rating.  Thus, this issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993) (when a veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated).  Following issuance of a supplemental statement of the case (SSOC) in March 2012 as to the claims for increased ratings for the service-connected diabetes mellitus and erectile

dysfunction, the AMC returned the Veteran's claims file to the Board for further appellate proceedings.  

During the course of this appeal, and specifically by a May 2008 rating action, the Columbia RO granted service connection for retinopathy (0%, from January 18, 2008).  According to the Veteran's Virtual VA file, by a March 2012 rating action, the Atlanta RO granted service connection for glaucoma and cataracts and awarded noncompensable evaluations to each of these disabilities from October 18, 2011.  In light of the noncompensable nature of these now service-connected eye disorders and of his erectile dysfunction, the Atlanta RO has recharacterized his diabetes as diabetes mellitus with erectile dysfunction, diabetic retinopathy, cataracts, and glaucoma.  The Veteran perfected a timely appeal with respect to the agency of original jurisdiction's (AOJ's) assignment of a noncompensable rating for his service-connected erectile dysfunction and the AOJ's denial of a higher rating for his diabetes mellitus.  Significantly, however, he has not initiated an appeal as to the AOJ's assignment of noncompensable ratings for his now service-connected retinopathy, cataracts, and glaucoma.  

Accordingly, in adjudicating the current appeal, the Board will consider whether a rating higher than the current 40 percent evaluation is warranted for the Veteran's diabetes mellitus pursuant to 38 C.F.R. § 4.119, DC 7913 (2011) and whether a compensable rating is warranted for his service-connected erectile dysfunction pursuant to 38 C.F.R. § 4.115b, Diagnostic Code 7522 (2011).  For these purposes, the Board will assume that the Veteran's cataracts, glaucoma, and retinopathy remain at noncompensable levels.  The issues of entitlement to compensable ratings for these service-connected eye problems are not before the Board at this time.  

In June 2008, the Veteran's treating VA physician indicated that the Veteran had been diagnosed with diabetic nephropathy.  Additionally, the February 2011 VA examiner confirmed the diagnosis of nephropathy and also diagnosed hypertension.  The issues of entitlement to service connection for these disorders have thus been raised by the record, but have not been adjudicated by the AOJ.  As the Board does not have jurisdiction over them, they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran's service-connected diabetes mellitus, type II, is manifested by the use of insulin and oral medication, the need for a restricted diet and regulation of activities, and also by noncompensable cataracts, glaucoma, and retinopathy but not by episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice monthly visits to the diabetic care provider.

2.  The medical and other evidence of record indicates that the Veteran's erectile dysfunction is manifested by loss of erectile power without penile deformity.

3.  The Veteran's service-connected diabetes mellitus and erectile dysfunction do not present a disability picture so exceptional or unusual as to render impractical the application of the schedular rating standards.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for the service-connected diabetes mellitus, type II, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.119, Diagnostic Code (DC) 7913 (2011).

2.  The criteria for an initial compensable rating for erectile dysfunction have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.115b, DC 7522 (2011).

3.  The requirements for referral of the Veteran's claims for increased ratings for his service-connected diabetes mellitus and his service-connected erectile dysfunction to the appropriate VA authority for extraschedular consideration have not been met.  38 C.F.R. § 3.321(b) (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As to the service-connected diabetes mellitus, the Veteran filed his claim seeking an increased rating for his service-connected diabetes mellitus in November 2004.  Letters dated in January 2005 and December 2007 satisfied the duty to notify provisions concerning this increased rating claim.  In particular, the correspondence informed the Veteran of the need for evidence of a worsening of his service-connected disorder.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  The Veteran was informed of the types of evidence that could substantiate his claim, such as medical records or lay statements regarding personal observations.  He was asked to provide information as to where he had been treated for his service-connected disability and was informed that VA was responsible for obtaining any federal records, VA records, and any medical examinations, if necessary.

In addition, in the December 2007 correspondence, the Veteran was provided with information of how disability ratings and effective dates are determined as well as with the Diagnostic Code used to rate his service-connected diabetes mellitus.  He was also notified of his opportunity to provide medical and lay evidence relevant to establishing entitlement to increased compensation.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (which also stipulates that the notice required by section 5103(a) need not be specific to the particular veteran's circumstances; that is, VA need not notify a veteran of the specific diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular veteran's daily life).

The timing defect of the December 2007 letter was cured by the RO's subsequent readjudication of the Veteran's claim and issuance of an SSOC, most recently in March 2012.  

With respect to the service-connected erectile dysfunction, the claim for higher disability rating is a "downstream" issue in that it arose from an initial grant of service connection.  As previously noted herein, in the April 2005 rating action, the RO granted service connection for erectile dysfunction and evaluated this disability as noncompensable, from November 18, 2004.  Importantly, where, as here, service connection has been granted and the initial rating and effective date have been assigned, the claim of service connection has been more than substantiated and proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional § 5103(a) notice.  See Dingess v. Nicholson, 19 Vet. App. 473,490-491 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Accordingly, the Board finds that the procedural requirements of the law pertaining to VA's duty to notify the Veteran have been satisfied.  No further due process development of notification of these claims is required.

Also, the RO obtained the Veteran's service treatment records (STRs) and post-service medical records and secured multiple VA examinations in furtherance of his diabetes mellitus and erectile dysfunction claims.  VA has no duty to inform or assist that was unmet.  The Veteran has not identified any additional pertinent medical records which have not been obtained and associated with the claims file.

VA examinations with respect to the diabetes mellitus and erectile dysfunction claims on appeal was obtained in February 2005, February 2006, January 2008, July 2008, September 2009, and February 2011.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examinations obtained here are sufficient, as the examiners considered all of the pertinent evidence of record, including the statements of the Veteran, and provided an explanation for the opinions stated as well as the medical information necessary to apply the appropriate rating criteria.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome here, the Board finds that any such failure is harmless.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

II.  Analysis - Schedular Evaluations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the Veteran is assigned a 40 percent evaluation for the service-connected diabetes mellitus, type II, from November 18, 2004, the date of receipt of this increased rating claim.  As to the service-connected erectile dysfunction, he is assigned a noncompensable evaluation from November 18, 2004, the date of receipt of the claim upon which service connection was based.

A. Diabetes Mellitus, Type II

The Veteran's diabetes mellitus is evaluated pursuant to 38 C.F.R. § 4.119, Diagnostic Code 7913.  Under this criteria, diabetes mellitus requiring more than once-daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated, is assigned a 100 percent disability rating.  38 C.F.R. § 4.119, DC 7913.

Diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated, is assigned a 60 percent disability rating.  Id.

Diabetes mellitus requiring insulin, restricted diet, and regulation of activities is assigned a 40 percent disability rating.  Id.  The Board notes that the term "regulation of activities" is defined in DC 7913 as "avoidance of strenuous occupational and recreational activities."  In Camacho v. Nicholson, 21 Vet. App. 360, 363-364 (2007), the United States Court of Appeals for Veterans Claims (Court) held that medical evidence is required to show that occupational and recreational activities have been restricted.  

Diabetes mellitus requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet warrants a 20 percent evaluation.  Id.

In addition, the regulations stipulate that compensable complications of diabetes are to be evaluated separately, with noncompensable complications to be considered as part of the diabetic process under Diagnostic Code 7913.  Id. at Note (1).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this case, the Board has considered whether another rating code is "more appropriate" than the one used by the RO, Diagnostic Code 7913.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

Diagnostic Code 7913 is deemed by the Board to be the most appropriate code, primarily because it pertains specifically to the disability at issue (diabetes mellitus) and also because it provides specific guidance as to how symptoms of this disability are to be evaluated.  The Board can identify nothing in the evidence to suggest that another diagnostic code would be more appropriate, and the Veteran has not requested that another diagnostic code should be used.  Accordingly, the Board concludes that the Veteran is appropriately rated under Diagnostic Code 7913, with reference to other diagnostic codes as required by the diagnostic criteria set forth therein.  

As noted in the Introduction portion of this decision, the Board acknowledges that the Veteran has been found to have eye problems associated with his diabetes mellitus-to include retinopathy, cataracts, and glaucoma.  In addition, the AOJ has determined that these disorders are each of a noncompensable level, and the Veteran has not initiated appeals of those determinations.  Accordingly, for the purpose of adjudicating the Veteran's claim for an increased rating for his service-connected diabetes mellitus, the Board will presume that these eye disorders remain at noncompensable levels of severity.  Even so, however, and for the reasons set forth below, the Board concludes, based on the competent and credible evidence of record, that an increased rating is not warranted for the Veteran's diabetes mellitus because the necessary criteria for the next higher rating of 60 percent, pursuant to Diagnostic Code 7913, have not been met.

The Veteran has repeatedly asserted entitlement to a 40% disability rating for the service-connected diabetes mellitus, type II.  See, e.g., the Veteran's statements dated July 2009 and October 2007.  An increased disability rating of 40% was granted for the service-connected diabetes mellitus in a February 2012 rating decision.  However, as indicated above, the Veteran has not expressed satisfaction with the increased disability rating.  See AB, supra.  The Board has therefore considered the applicability of a higher disability rating.

To the extent that the Veteran and his representative contend that the Veteran's diabetes mellitus, type II, is more severe than is indicated by the currently assigned 40 percent disability rating, the Board finds that the pertinent medical findings, as shown in the examinations conducted during the current appeal, directly address the criteria under which this service-connected disability is evaluated and are, thus, more probative than the subjective evidence of complaints regarding the severity of the relevant symptoms.

Following the initiation of his increased rating claim, the Veteran was afforded a VA examination in February 2005, when he reported that his diabetes mellitus was treated with daily insulin injections and oral medication.  The examiner indicated that the Veteran was hospitalized one time in the last year as a result of his diabetes mellitus symptomatology.  The examiner stated that the Veteran did have diabetic ketoacidosis, but that the Veteran "does not have problems with hypoglycemia."  The Veteran sees his diabetic health care provider seven times per year.  The examiner noted that the Veteran's diabetes mellitus did not cause any restriction of activities.

The Veteran was afforded another VA examination for his service-connected diabetes mellitus in February 2006.  The examiner noted that the Veteran "has been switched from oral medications to insulin, which gives better control."  The examiner stated that the Veteran's diabetes mellitus was now well-controlled. With "[n]o known complications except for a relative decrease in erectile function."

In a physician's statement dated January 2008, his treating VA physician, Dr. H.H.P. reported that the Veteran's diabetes mellitus requires insulin, restricted diet, and regulation of activities.  He described this activity regulation as "diet, fingersticks, and avoid hypoglycemia."  Dr. H.H.R. also indicated that the Veteran had cardiovascular and renal complications from his service-connected diabetes mellitus.  In the statement, Dr. H.H.R. declined to endorse a finding that the Veteran experiences episodes of ketoacidosis and/or hypoglycemia requiring hospitalization per year or twice monthly visits to his diabetic care provider.

A third VA examination was conducted in January 2008 as to the Veteran's diabetes mellitus, type II.  In the examination report, the VA examiner stated that the Veteran remained on insulin injections.  The examiner noted that the Veteran "is having some difficulty following his diet."  The examiner also described the Veteran's weekly regimen of walking and lifting weights.  The examiner further stated that the Veteran "does report elevated hypoglycemia and ketoacidosis about two times a week with emphasis on too low of sugar."  The Veteran reported that he frequently sees his doctor "about every three months."  The examiner observed that the Veteran's "activities of daily living are not affected by his diabetes."  The examiner noted no hospitalizations in the last year.

The Veteran was afforded a fourth VA examination for his service-connected diabetes mellitus in July 2008.  The VA examiner indicated that the Veteran continued on insulin injections to manage his diabetes and checks his blood sugars daily.  The Veteran reported average blood sugars in the 160's with morning readings of 250.  He stated that he sees his healthcare provider every three to six months and that no hospitalizations were reported.  He indicated that he does watch his diet and exercises twenty minutes daily as well as lifts weights.  He described two hypoglycemic reactions a week requiring sugar or a snack.  Ketoacidosis was not shown upon examination or in the reviewed treatment records.

A fifth VA examination was conducted in September 2009 with respect to the service-connected diabetes mellitus.  The examiner stated that the Veteran continued daily insulin injections for his diabetes mellitus.  He reported that he has not had a ketoacidosis or hypoglycemic reaction which required treatment in the past year.  The examiner further stated that the Veteran "does not experience any overall functional impairment from this condition."  The examiner did note the Veteran's report of fatigue due to his diabetes mellitus.  No hospitalizations were reported.

Pursuant to the October 2010 Board Remand, a sixth VA examination was conducted during the appeal period as to the service-connected diabetes mellitus, type II.  In an examination report dated February 2011, the VA examiner stated that the Veteran remained on insulin injections more than once daily with dietary guidelines.  He also noted that the Veteran's diabetes appears to be poorly controlled despite the insulin treatment.  He also indicated that, "[d]espite compliance with diet and medications, the Veteran continues to have poor glycemic control."  The Veteran reported "brittle diabetic control with wide fluctuations in blood sugars that he reports are exacerbated by strenuous or exertional activities."  The examiner indicated that the Veteran had no hospitalizations for episodes of hypoglycemia reactions or ketoacidosis.  The Veteran was described as having no more than "occasional" visits to his diabetic care provider.  With respect to activities of daily living, the VA examiner stated that the Veteran "is able to perform routine household chores but is unable to perform yard work or any other strenuous activities due to variable and unpredictable blood glucose control.  The Veteran also stated he is unable to exercise due to above."

VA treatment records dated from 2005 to 2008 show that the Veteran received treatment from his diabetic care provider an average of once every three to four months.  VA treatment records dated in March 2010, June 2010, and September 2010 illustrate the Veteran's increasing difficulty controlling his blood sugar levels particularly in the morning.  His insulin dosages were incrementally increased during that time.  The Board observes that, despite the fluctuations in his blood sugar, the Veteran received treatment no more than once every three months from his diabetic care provider.

As indicated above, the Veteran's service-connected diabetes mellitus is evaluated as 40 percent under Diagnostic Code 7913.  In order to warrant the next higher rating of 60 percent, the evidence must demonstrate diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913.

Based upon the evidence of record, the Board concludes that a rating in excess of the currently assigned 40 percent for the service-connected diabetes mellitus is not warranted.  The January 2008, July 2008, September 2009, February 2011 VA examination reports and the January 2008 physician statement indicate that this disability requires insulin and a restricted diet.  The February 2011 VA examination report and January 2008 physician statement as well as the Veteran's October 2010 Board hearing testimony demonstrate that his activities are regulated.  Further, as previously discussed herein, the Veteran has been found to have retinopathy, cataracts, and glaucoma, each of a noncompensable level of severity.  

Significantly, however, although the Veteran has experienced episodes of hypoglycemic reactions, these episodes do not require one or two hospitalizations per year or twice per month visits to a diabetic care provider.  Indeed, the record shows that the Veteran was hospitalized one time in November 2004 for his diabetes, and this is hospitalization is the only one of record for his diabetes mellitus symptomatology.  Crucially, no hospitalizations were reported during the remainder of the seven and a half year appeal period.

There is nothing in the VA treatment records to suggest that the Veteran's diabetic symptomatology is more severe than is described by the February 2005, February 2006, January 2008, July 2008, September 2009, and February 2011 VA examiners.  Moreover, the findings of these examiners are supported by the voluminous VA treatment records contained in the claims file, as well as by the Veteran's treating physician, Dr. H.H.P., who did not endorse more severe diabetes mellitus symptomatology in his January 2008 statement.  Accordingly, the symptoms shown in the VA treatment records and VA examinations do not support the criteria necessary for a 60 percent rating.

Thus, the extent and severity of the Veteran's diabetes mellitus symptoms reported and/or shown demonstrate restriction of strenuous occupational and recreational activities in addition to the prescribed insulin injections, oral medications, and restricted diet; i.e., the criteria contemplated by the assignment of a 40 percent rating.  In addition, the Veteran has been found to have multiple eye disorder (to include retinopathy, glaucoma, and cataracts) that are of noncompensable levels of severity.  Significantly, however, more severe symptomatology-to include episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider-has not been shown.  Accordingly, and based on this evidentiary posture, the Board concludes that the totality of the evidence of record has shown that the Veteran's diabetes mellitus does not warrant a schedular rating in excess of 40 percent at any time during the current appeal.  

B. Erectile Dysfunction

Erectile dysfunction is not specifically listed in the rating schedule.  The most closely aligned criteria for the disability is found in Diagnostic Code 7522, which provides that deformity of the penis with loss of erectile power is rated 20 percent disabling, and the adjudicator is to review for entitlement to special monthly compensation under 38 C.F.R. § 3.350.  See 38 C.F.R. § 4.115b.  In every instance where the schedule does not provide a zero percent rating for a diagnostic code, a zero percent rating shall be assigned when the requirements for a compensable rating are not met.  See 38 C.F.R. § 4.31.  In this case, that means that, for the compensable rating to be assigned, the medical evidence must confirm deformity of the penis.  [In this regard, the Board notes that the Veteran is in receipt of special monthly compensation for loss of use of a creative organ (based on erectile dysfunction).  See the April 2005 rating decision.]  

The Veteran seeks a compensable disability rating for his service-connected erectile dysfunction, which is currently evaluated a noncompensable disability rating under 38 C.F.R. § 4.115b, Diagnostic Code 7522.  He essentially contends that his erectile dysfunction and the resulting sexual difficulties warrant a compensable rating.  Initially, and in this regard, the Board reiterates that the Veteran is currently in receipt of special monthly compensation under 38 U.S.C.A. § 1114(k) due to loss of use of a creative organ specifically to compensate him for his erectile dysfunction.

To obtain a compensable rating under Diagnostic Code 7522, deformity of the penis with loss of erectile power must be demonstrated.  In the instant case, it is undisputed that the Veteran has loss of erectile power.  The rating criteria, however, also require deformity of the penis to warrant a compensable evaluation.  The medical evidence in this case is negative for complaint, treatment, or findings of penile deformity.  The Board recognizes that the Veteran has contended that his erectile dysfunction symptomatology includes penile deformity.  See the Veteran's NOD dated July 2005.  However, the Veteran's VA treatment record and VA examination reports dated February 2005, February 2006, January 2008, July 2008, September 2009, and February 2011 are pertinently absent of any indication of penile deformity.

Specifically, the Veteran was afforded a genitourinary VA examination in February 2011 as to his erectile dysfunction claim.  The VA examiner noted the Veteran has a history of a weak erection insufficient for intercourse.  The Veteran indicated that he had tried Viagra with some success and is currently prescribed Levitra but has no response to this medication.  The Veteran stated that he has never tried any other treatment for his erectile dysfunction.  Absence of ejaculation was also noted by the examiner.  Physical examination demonstrated a normal penis and testicles.

The findings of the February 2011 VA examiner are consistent with those reported by VA examiners in February 2005, February 2006, January 2008, July 2008, and September 2009.  Additionally, physical abnormalities pertaining to the Veteran's genitals are not documented in VA treatment records dating 2004 to 2011.  The Board further notes that VA treatment records document the Veteran's report that Viagra was working in October 2010 and that he sought refills for Viagra in December 2010.  Accordingly, the criteria for a compensable evaluation for erectile dysfunction have not been met.  

III.  Extraschedular Evaluations

The Board also finds that evidence does not show an exceptional or unusual disability picture as would render impractical the application of the regular schedular rating standards.  See 38 C.F.R. § 3.321 (2011).  The current evidence of record does not demonstrate that Veteran's diabetes mellitus and erectile dysfunction have resulted in frequent periods of hospitalization or in marked interference with employment.  Id.

In this regard, the Board notes that there is no evidence to suggest that the service-connected diabetes mellitus and/or erectile dysfunction have had an adverse effect on employability, and it bears emphasis that the schedular rating criteria are designed to take such factors into account.  The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1 (2011).  Here, the symptoms reported by the Veteran are contemplated by the criteria discussed above.  38 C.F.R. §§ 4.10, 4.40.  Thus, given the lack of evidence showing unusual disabilities not contemplated by the rating schedule, the Board concludes that a remand to the RO for referral of this issue to the VA Central Office for consideration of an extraschedular evaluation is not warranted.




(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to an increased disability rating in excess of 40 percent for the service-connected diabetes mellitus, type II, is denied.

Entitlement to an initial compensable disability rating for the service-connected erectile dysfunction is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


